Citation Nr: 1627384	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for transient ischemic attack (TIA), to include as secondary to hypertension. 

3.  Entitlement to service connection for tachycardia, to include as secondary to hypertension. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

5.  Entitlement to service connection for type II diabetes mellitus. 

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2011, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The Board notes that the Veteran has an array of mental health diagnoses of record, to include depression.  Hence, the appeal has been characterized more broadly to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for hypertension, entitlement to service connection for tachycardia, to include as secondary to hypertension, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the March 2016 Board hearing, the Veteran and his representative withdrew his appeals pertaining to the claims of entitlement to service connection for TIA, entitlement to service connection for type II diabetes mellitus, and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for TIA, secondary to hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2016 Board hearing, the Veteran and his representative withdrew his appeals pertaining to the claims of entitlement to service connection for TIA, entitlement to service connection for type II diabetes mellitus, and entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

Entitlement to service connection for TIA, to include as secondary to hypertension, is dismissed. 

Entitlement to service connection for type II diabetes mellitus is dismissed. 

Entitlement to a TDIU is dismissed. 


REMAND

The term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  The Veteran testified that he initially failed his medical examination at his military enlistment because of his high blood pressure.  He was told to wait and was retested.  The August 1961 Report of Medical Examination shows a reading of 140/80.  The Veteran stated that he trained himself to breath slowly during service so that he could pass the blood pressure examination.  In December 2010, the Veteran was afforded a VA Ischemic Heart Disease Examination and was diagnosed with hypertension.  However, the VA examiner did not provide an etiological opinion regarding the Veteran's current diagnosis of hypertension.  The Board finds that the Veteran is competent to state that his blood pressure was retested at his military enlistment.  Additionally, the August 1961 Report of Medical Examination shows an elevated blood pressure reading of 140/80.  On remand, the Veteran should be afforded an examination addressing the etiology of his hypertension.

As the Veteran is claiming entitlement to service connection for tachycardia, to include as secondary to hypertension, the Board finds that this issue must be remanded as it is intertwined.    

In regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, he was afforded a VA examination in August 2014.  The VA examiner stated the he was unable to render any mental health diagnoses without resorting to speculation.  He found that there was a lack of credibility in regards to the Veteran's statement report.  VA treatment records dated in October 2015 reflect ongoing treatment for dysthymia, major depressive disorder, anxiety, insomnia, and social phobia.  The Board finds that a remand is necessary to afford the Veteran another VA examination to resolve the conflicting medical evidence of record regarding whether the Veteran has an acquired psychiatric disorder related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's March 2016 Board hearing testimony.
	
The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

2.  Schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of his acquired psychiatric disorder(s).  The VA examiner is requested to specifically diagnosis the following:

a)  Determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based his claimed in-service assault.  The requested opinion should take into consideration all relevant evidence from the Veteran's claim file including relevant treatment records.  The examiner should address the Veteran's March 2016 hearing testimony regarding his stressor.

b)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include depression, anxiety, insomnia and social phobia, is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

3.  After completing the above development, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


